Name: 82/851/EEC: Commission Decision of 3 December 1982 approving an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  distributive trades;  agricultural structures and production;  marketing
 Date Published: 1982-12-17

 Avis juridique important|31982D085182/851/EEC: Commission Decision of 3 December 1982 approving an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 Official Journal L 356 , 17/12/1982 P. 0054 - 0054*****COMMISSION DECISION of 3 December 1982 approving an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 (Only the English text is authentic) (82/851/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) 1942/81 of 30 June 1981 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland (1), and in particular Article 3 (2) thereof, Whereas the Government of the United Kingdom forwarded on 19 January 1982 an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland which was approved by Commission Decision 81/940/EEC of 10 November 1981; Whereas the said amendment, increasing the aid for field drainage from 65 to 70 %, meets the requirements of Regulation (EEC) No 1942/81; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, forwarded by the Government of the United Kingdom pursuant to Regulation (EEC) No 1942/81 on 19 January 1981, is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 3 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 23.